Citation Nr: 9923803	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-41 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to a compensable rating for a fracture of the 
left temporal parietal area.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May and August 1995 rating decisions.  By the 
former rating, service connection was established for lumbar 
strain and residuals of a fracture of the left temporal 
parietal area.  

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

In the veteran's case, the RO identified the issue in the 
August 1995 SOC as "Increased evaluation for fracture left 
temporal parietal area currently evaluated 0 percent."  This 
case differs from Fenderson, however, in that the appellant 
did file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  In 
addition, the SOC sets out the chronology of events, which 
clearly shows that this is an appeal from the May 1995 rating 
decision that granted service connection and assigned a 
noncompensable rating for fracture left temporal parietal 
area.  The SOC also contains the pertinent law and 
regulations concerning the assignment of that disability 
evaluation and sets forth the reasons and bases for that 
rating decision.  The appellant's timely substantive appeal 
clearly indicated that he knew that the appeal was from the 
RO's initial assignment of a disability evaluation.  

The Board observes that the Court, in Fenderson, did not 
specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a NOD following the grant of service connection and the 
initial assignment of a disability evaluation from that of 
filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a compensable disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1983).  
Therefore, the Board will not remand this matter solely for a 
re-characterization of the issue in a new SOC.

In addition, the October 1995 SOC identified the other issue 
now on appeal as "Increased evaluation for lumbar spine 
strain currently evaluated 0 percent."  The RO appears to 
use this formulation as the veteran's appeal seems to be from 
the August 1995 rating decision that addresses the matter of 
an increased rating, rather than from the May 1995 rating 
decision that granted service connection originally.  The SOC 
sets out the chronology of events, which clearly shows that 
this is an appeal from the August 1995 rating decision that 
denied an increased rating and confirmed and continued a 
noncompensable rating for lumbar spine strain.  Thus, there 
is no need to remand this matter for the issuance of another 
SOC.  

In its current status, this case returns to the Board 
following completion of development made pursuant to its 
August 1997 remand.  Over the pendant period, in an January 
1998 rating, the RO increased the veteran's disability rating 
for his service-connected lumbar spine condition from 
noncompensable to a 40 percent rating.  As note above, the 
evaluation for the service-connected temporal parietal injury 
remains noncompensable.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The service-connected lumbar spine strain is currently 
manifested by range of motion of 75 degrees of flexion, 20 
degrees of backward extension, 20 degrees of lateral flexion 
to the left, 25 degrees of lateral flexion to the right, and 
bilateral rotation to 45 degrees; the veteran has complaints 
of myofascial pain of the mild to moderate degrees and a 
history of muscle spasm with backward extension.  

3.  The service-connected fracture of the left temporal 
parietal area is not manifested by loss of part of the skull 
and there is no indication of intracranial complication.  


CONCLUSIONS OF LAW

1.  An evaluation of 40 percent is the highest schedular 
rating for a lumbar spine strain.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Code 5295 (1998).  

2.  Consideration of an extraschedular rating for a lumbar 
spine strain is not warranted.  38 C.F.R. § 3.321 (1998).  

3.  The criteria for a compensable evaluation a fracture of 
the left temporal parietal area have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 40, 4.45, 4.59, Code 
5296 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented well-grounded claims.  Cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (When 
a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.).  The Board is satisfied that 
all appropriate development has been accomplished and that VA 
has no further duty to assist the veteran.  All relevant 
facts have been properly developed.  The recent examinations 
provide sufficient information to rate the disabilities in 
accordance with the applicable rating code.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Nevertheless, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In this case, service connection was established for low back 
strain and a fracture of the temporal parietal area in a May 
1995 rating decision.  A noncompensable rating was assigned 
for each disability.  However, by a rating in January 1998, 
the veteran was assigned a 40 percent rating for his service-
connected low back disability.  

The veteran contends that that he sustained injury to the low 
back when he fell from a tree in November 1981, and states 
that he also experienced a brief period of loss of 
consciousness and suffered a nondisplaced linear skull 
fracture.  He reports that since the fall, he has experienced 
severe low back pain and speech impediment that worsens with 
agitation or anger.  

I.  Low Back Strain

The veteran was examined by VA initially in April 1995.  At 
that time he presented a history of longstanding low back 
pain.  As reported, the veteran injured his back initially in 
1975, when he attempted to catch a falling drum that was full 
of heavy materials.  He stated that he experienced residual 
back pain since that incident.  He denied complaints of 
neurological deficits, except some occasional numbness and 
dysesthesias along the lateral aspect of the left thigh.  He 
also denied bowel and bladder incontinence.  General medical 
examination did not reveal any obvious back deformities.  
However, there was mild tenderness to palpation in the region 
of L1 to L3 with minimal para-spinal tenderness to palpation.  
The special spine examination showed diminished pin-prick 
sensation along the lateral aspect of the left thigh.  
Reflexes were 1+ in the knees; the ankle reflexes were 
absent.  The veteran had "downgoing toes to Babinski 
testing, bilaterally."  The veteran was observed to walk 
with a mildly antalgic gait.  Some limitation of motion in 
the back was indicated.  The clinical impression was 
lumbosacral pain secondary to trauma.  

The veteran underwent VA examination in June 1995.  At that 
time, he reported having back strain on occasion, at which 
time he experienced difficulty straightening up.  These 
episodes occurred once or twice a year.  The veteran 
indicated that he was not having back pain at the time of his 
examination.  The physical examination was noted to be 
normal.  There was no neurological, anatomical, bony, 
muscular or postural abnormality observed.  In addition, the 
examiner noted that the veteran demonstrated a normal range 
of motion.  Flexion was to 90 degrees, and extension was to 
30 degrees.  The veteran could rotate about 60 degrees, and 
his lateral bending was to 30 degrees.  Low back strain was 
noted by history.  

The veteran underwent additional examination in November 
1997.  The physical examination was consistent with a limited 
range of motion in the lumbar spine.  The veteran was 
observed to grimace after motion to 10 degrees, presumably of 
flexion, in the lumbar spine.  He was unable to produce any 
degree of extension without severe muscle spasm and muscular 
pain.  Bilateral lateral bending and rotation were 
accomplished without limitation.  X-ray examinations of the 
lumbar spine showed normal alignment with mild degenerative 
changes, particularly in the L5-S1 vertebral interspace.  The 
examiner concluded that the veteran had a previous history of 
lumbosacral strain and currently demonstrated residual 
features of back pain.  There was no evidence of myelopathy 
or radiculopathy.  

In a June 1998 VA examination report, the physical 
examination showed that the veteran had a range of motion of 
75 degrees of flexion, 20 degrees of backward extension, 20 
degrees of lateral flexion to the left and 25 degrees of 
lateral flexion to the right.  Bilateral rotation was to 45 
degrees.  Straight leg raising tests were negative.  The 
clinical assessment was that the veteran had lumbar 
myofascial pain of the mild to moderate degree.  

A 40 percent rating for lumbosacral strain requires severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthitic changes, or narrowing or 
irregularity of he joint space, or some of the above with 
abnormal mobility.  38 C.F.R. § 4.71a, Code 5295.  This is 
the highest schedular evaluation afforded for lumbosacral 
strain.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1994).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14 (1998).  

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under DC 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under DC 5325.  The Court found that the critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions.  But 
instead, each was separate and distinct in nature. Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

In the veteran's case, the diagnostic code for rating 
lumbosacral strain considers limitation of motion, 
neurological deficits, and orthopedic abnormalities as well 
as the presence of arthritic changes.  Consequently a 
separate rating for any of these types of manifestations 
would not be appropriate as they would be duplicative and 
overlapping.  I do note, however, that the diagnostic code 
pertaining to limitation of motion does not provide for an 
evaluation in excess of 40 percent.  Higher schedular 
evaluations for lumbar spine disabilities are provided for 
ankylosis and a verifiable diagnosis of intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Codes 5286, 5293.  Neither of 
these conditions is diagnosed in the veteran's case.  

Although the clinical evidence of record shows that the 
primary feature of the veteran's service-connected disability 
picture is pain, the veteran has not demonstrated the 
functional loss due to pain that would be equivalent to an 
evaluation in excess of 40 percent.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  Factors 
listed in 38 C.F.R. § 4.45 include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

However, neither the medical records and reports nor the 
veteran's statements show the presence of such factors as 
weakened or abnormal movement, excess fatigability; 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting, standing, or 
weight-bearing to a degree that would warrant the assignment 
of a higher rating.  In view of the foregoing, I find that 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent for service-connected lumbar spine 
strain. 

II.  Fracture of the Left Temporal Parietal Region.  

Service medical records show that X-ray examination in March 
1981 confirmed the presence of a fracture of the left 
temporal parietal area.  The veteran underwent VA examination 
in November 1997 at which time he reported that he had 
developed a speech impediment following his fall from a tree 
in 1981.  The physical examination revealed that there was no 
evidence of a palpable deformity over the left temporal 
parietal region.  The veteran was conversant with normal 
production and comprehension of speech.  Additionally, 
testing of the higher cortical functions was unremarkable.  
The cranial nerve examination was normal.  The X-ray 
examination of the skull was interpreted as showing no sign 
of fracture.  The examiner stated, "The skull X-ray is 
without any evidence of fracture which is not surprising 
given the interval since the time of the injury."  The 
examiner concluded that although the veteran alleged the 
development of a speech impediment after the 1981 accident, 
the examiner could find no focal speech impediment as a 
result of parietal temporal skull fracture.  

A compensable rating for skull injury requires at the minimum 
loss of part of the skull measuring an area smaller than a 
25-cent piece or .716 in2 (4.619 cm2).  Intracranial 
complications are to be rated separately.  However, I noted 
that no such disability is alleged or objectively 
demonstrated.  In view of the foregoing, the criteria for a 
compensable rating are not satisfied.  

Moreover, the veteran has not demonstrated the functional 
loss due to pain that would be equivalent to an evaluation in 
excess of the current schedular noncompensable rating.  
38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. 
App. 202 (1995).  Neither the medical records and reports nor 
the veteran's statements show the presence of such factors as 
weakened or abnormal movement, excess fatigability; 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting, standing, or 
weight-bearing to a degree that would warrant the assignment 
of a higher rating.  The preponderance of the evidence is 
against a compensable rating residuals of a fracture of the 
left temporal parietal area.  

III.  Extraschedular Evaluations.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  I note in 
addition that the veteran has not required any recent 
hospitalizations for his service-connected disabilities.  

With respect to industrial impairment, the report of the VA 
examination conducted in November 1997 shows that the back 
pain did limit the veteran's ability to carry out activities 
of daily living.  The veteran had developed coping skills 
that allowed him to avoid reinjury.  In particular, it was 
noted that the veteran engaged in stretching exercises and 
avoided heavy lifting.  Also, it was noted that the veteran 
was employed as a car washer and stated that he was required 
to take numerous days off from work due to the severity of 
his back pain that he reported radiates into his buttocks.  
He denied a radiation of pain into his lower extremities.  
The veteran is advised that an evaluation of 40 percent 
recognizes some degree of impairment of vocational activity.  
38 C.F.R. § 4.10.  However, the veteran has not presented 
evidence showing that either the low back disability or 
residuals of a left temporal parietal fracture are productive 
of marked interference with the veteran's vocational 
activities.  


ORDER

An increased rating for lumbar strain is denied.  

A compensable rating for residuals of a fracture of the left 
temporal parietal area is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

